The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
Applicant’s argument that “Fitterer does not appear to explicitly disclose any introducer having both a separate tip member and a tapered distal region and so does not appear to disclose the identical invention of the claims…” is unpersuasive.
With respect to the embodiment shown in Fig. 10 (which is an alternate embodiment of tip member 28 seen in Fig. 1) it is stated in Fitterer et al. that: “In some examples it may be desirable to add a tip member to the distal end of any of the examples disclosed herein” (PP [0092], emphasis added). Therefore the separate tip member 56 in Fig. 10 may be attached to any of the embodiments shown in the figures.
Furthermore, while the tapered distal region (78 in Fig. 1, see also PP [0057]) of Fitterer et al. is not explicitly at the immediate distal end of the layered tubular member, as shown in Fig. 9 of the present application, it should be noted that “distal region” is a broad term which can include any area encompassing the distal end of the layered tubular member (region = “an indefinite area”, Merriam-Webster, distal = “… farther from or away from the user”, present specification). While the distal-most portions (26) of Fitterer et al. can be seen to be of a uniform diameter, the broadness of “distal region” and the lack of specificity in the location of the taper allows for the tapered region (78) to read on the claims.

/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                                                                                                                                                                                                        /TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771